Case 1:18-cv-00088-GNS-HBB Document 28 Filed 07/02/19 Page 1 of 1 PageID #: 174




                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               BOWLING GREEN DIVISION
                        CIVIL ACTION NO. 1:18-CV-00088-GNS-HBB


 FRANCISCO JAVIER AVILA BERNAL; and
 PEDRO LUIS AVILA BERNAL                                                            PLAINTIFFS


 v.


 MIKE COLEMAN; and
 KIMBERLY COLEMAN                                                                 DEFENDANTS


                                            ORDER

        This matter is before the Court on the Magistrate Judge’s Findings of Fact, Conclusions of

 Law, and Recommendation (“R&R”) (DN 27). In the R&R, the Magistrate Judge recommends

 that the Court deny Defendants’ Motion for Partial Dismissal (DN 9). No objection was filed.

        The Court being sufficiently advised, IT IS HEREBY ORDERED as follows:

        1.     The Magistrate Judge’s Findings of Fact, Conclusions of Law, and

 Recommendation (DN 27) is hereby ADOPTED, and the R&R’s findings and conclusions are

 incorporated by reference.

        2.     Defendants’ Motion for Partial Dismissal (DN 9) is DENIED.




                                                                 July 2, 2019


 cc:    counsel of record
